DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of 15/709324 which is a continuation of 13/551341.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/12/21 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 14-33 are for eyewear comprising a transparent material that create a desired result but the specification does not sufficiently describe how to get this result.  The specification provides a generalized process in paragraph 22 but lacks the details necessary to convey the inventor had possession of the claimed invention.   
An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 14-22, 24-28, 30, and 32-33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Iori (EP 1580591), cited by applicant.
Regarding Claim 14: Iori teaches eyewear comprising a transparent material (abstract) the transparent material having a light transmittance profile that defines a first range of wavelengths of 400 nm to 600 nm over which a light transmittance of the transparent material has a relative maximum between 450 nm and 510 nm and a second range of wavelengths of 600 nm to 850 nm over which the light transmittance of the transparent material has a relative maximum above 650 nm (fig 6, see annotation below).

    PNG
    media_image1.png
    800
    974
    media_image1.png
    Greyscale

Regarding Claim 15: Iori discloses the invention as described in Claim 14 and further teaches wherein the relative maximum over the first range of wavelengths is between 460 nm and 490 nm (see annotated fig 6 above). 
Regarding Claim 16: Iori discloses the invention as described in Claim 15 and further teaches wherein the relative maximum over the first range of wavelengths is between 470 nm and 480 nm (see annotated fig 6 above).
Regarding Claim 17: Iori discloses the invention as described in Claim 14 and further teaches wherein the relative maximum over the first range of wavelengths is at around 480 nm (see annotated fig 6 above).
Regarding Claim 18: Iori discloses the invention as described in Claim 14 and further teaches wherein the first range of wavelengths includes a first subrange of 400-450 nm, a second subrange of 450-510 nm and a third subrange of 510-600 nm, an average light transmittance of the transparent material being greater over the second subrange than the first subrange (see annotated fig 6 above).
Regarding Claim 19: Iori discloses the invention as described in Claim 18 and further teaches wherein the light transmittance of the transparent material over the first subrange has a relative maximum of less than 10% (see annotated fig 6 above).
Regarding Claim 20: Iori discloses the invention as described in Claim 18 and further teaches wherein an average light transmittance over the first subrange is less than 5% (see annotated fig 6 above).
Regarding Claim 21: Iori discloses the invention as described in Claim 18 and further teaches wherein the light transmittance of the transparent material over the third subrange has a relative maximum of less than 50% (see annotated fig 6 above).
Regarding Claim 22: Iori discloses the invention as described in Claim 21 and further teaches wherein the relative maximum over the third subrange is less than 35% (see annotated fig 6 above). 
 Regarding Claim 24: Iori discloses the invention as described in Claim 14 and further teaches wherein the light transmittance of the transparent material at 450 nm is less than 10% (see annotated fig 6 above). 
Regarding Claim 25: Iori discloses the invention as described in Claim 24 and further teaches wherein the light transmittance of the transparent material at 450 nm is less than 5% (see annotated fig 6 above).
Regarding Claim 26: Iori discloses the invention as described in Claim 14 and further teaches wherein the relative maximum over the second range of wavelengths is above 700 nm (see annotated fig 6 above).
Regarding Claim 27: Iori discloses the invention as described in Claim 26 and further teaches wherein the relative maximum over the second range of wavelengths is above 740 nm (see annotated fig 6 above).
Regarding Claim 28: Iori discloses the invention as described in Claim 14 and further teaches wherein the second range of wavelengths includes a first subrange of 600 to 650 nm and a second subrange of 650 to 850 nm, an average light transmittance of the transparent material over the second subrange being two or more times an overall light transmittance of the transparent material (see annotated fig 6 above). 
Regarding Claim 30: Iori disclose the invention as described in Claim 14 and further teaches an overall light transmittance of the transparent material is 16-25% (see annotated fig 6 above). 
Regarding Claim 32: Iori teaches eyewear comprising a transparent material (abstract) the transparent material having a light transmittance profile that defines a first range of wavelengths of 400 nm to 600 nm over which a light transmittance of the transparent material has a relative maximum between 460 nm and 490 nm and a second range of wavelengths of 600 nm to 850 nm over which the light transmittance of the transparent material has a relative maximum above 650 nm (fig 6, see annotation below).
Regarding Claim 33: Iori teaches eyewear comprising a transparent material (abstract) the transparent material having a light transmittance profile that defines a first range of wavelengths of 400 nm to 600 nm over which a light transmittance of the transparent material has a relative maximum between 450 nm and 510 nm and a second range of wavelengths of 600 nm to 850 nm over which an average light transmittance of the transparent material is two or more times an overall light transmittance of the transparent material (fig 6, see annotation below).

Claims 14-15, 18, 21-23, 26-28, and 31-33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nesty (US 2011/0141432) cited by applicant.
Regarding Claim 14: Nesty teaches eyewear comprising a transparent material (¶4-5) the transparent material having a light transmittance profile that defines a first range of wavelengths of 400 nm to 600 nm over which a light transmittance of the transparent material has a relative maximum between 450 nm and 510 nm and a second range of wavelengths of 600 nm to 850 nm over which the light transmittance of the transparent material has a relative maximum above 650 nm (fig 7).
Regarding Claim 15: Nesty discloses the invention as described in Claim 14 and further teaches wherein the relative maximum over the first range of wavelengths is between 460 nm and 490 nm (fig. 7). 
Regarding Claim 18: Nesty discloses the invention as described in Claim 14 and further teaches wherein the first range of wavelengths includes a first subrange of 400-450 nm, a second subrange of 450-510 nm and a third subrange of 510-600 nm, an average light transmittance of the transparent material being greater over the second subrange than the first subrange (fig 7).
Regarding Claim 21: Nesty discloses the invention as described in Claim 18 and further teaches wherein the light transmittance of the transparent material over the third subrange has a relative maximum of less than 50% (fig 7).
Regarding Claim 22: Nesty discloses the invention as described in Claim 21 and further teaches wherein the relative maximum over the third subrange is less than 35% (figure 7). 
 Regarding Claim 23: Nesty discloses the invention as described in Claim 21 and further teaches wherein the light transmittance of the transparent material over the third subrange has a relative minimum of greater than 20% (fig 7). 
Regarding Claim 26: Nesty discloses the invention as described in Claim 14 and further teaches wherein the relative maximum over the second range of wavelengths is above 700 nm (fig 7).
Regarding Claim 27: Nesty discloses the invention as described in Claim 26 and further teaches wherein the relative maximum over the second range of wavelengths is above 740 nm (fig 7).
Regarding Claim 28: Nesty discloses the invention as described in Claim 14 and further teaches wherein the second range of wavelengths includes a first subrange of 600 to 650 nm and a second subrange of 650 to 850 nm, an average light transmittance of the transparent material over the second subrange being two or more times an overall light transmittance of the transparent material (fig 7). 
Regarding Claim 31: Nesty disclose the invention as described in Claim 14 and further teaches an overall light transmittance of the transparent material is 25-50% (fig 7). 
Regarding Claim 32: Nesty teaches eyewear comprising a transparent material (¶4-5) the transparent material having a light transmittance profile that defines a first range of wavelengths of 400 nm to 600 nm over which a light transmittance of the transparent material has a relative maximum between 460 nm and 490 nm and a second range of wavelengths of 600 nm to 850 nm over which the light transmittance of the transparent material has a relative maximum above 650 nm (fig 7).
Regarding Claim 33: Nesty teaches eyewear comprising a transparent material (¶4-5) the transparent material having a light transmittance profile that defines a first range of wavelengths of 400 nm to 600 nm over which a light transmittance of the transparent material has a relative maximum between 450 nm and 510 nm and a second range of wavelengths of 600 nm to 850 nm over which an average light transmittance of the transparent material is two or more times an overall light transmittance of the transparent material (fig 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/13/22